ORDER OF DISMISSAL
This matter having come before the Acting Chief Justice of the Navajo Nation pursuant to Title 7 Section 801 of the Navajo Tribal Code and the undersigned having reviewed the file and fully advised in the premises, it is ORDERED that the above-captioned appéal is HEREBY DISMISSED for the following reason:
That the appeal is an interlocutory appeal. The order of the Shiprock District Court dated March 19, 1980, is not the final order of the District Court. In accordance with Thompson v. General Electric Credit Corporation, 1 Nav.R. 234, Todecheenie v. Navajo Tribe, 1 Nav.R. 245, Pelt v. Pelt, 2 Nav.R. 127 and Mike & Hoskie v. Pete & Hunt, 2 Nav.R. 129, interlocutory appeals are not permitted.